Case 4:05-cr-00012-TCK Document 77 Filed in USDC ND/OK on 07/23/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )               Case No. 05-CR-12-TCK
                                               )
MARK LANE BELL,                                )
                                               )
               Defendant.                      )

                                     OPINION AND ORDER

       Before the Court is the Defendant, Mark Lane Bell's ("Bell") Motion for Reduction of

Sentence Under the First Step Act (Doc. 64) and the Plaintiff's Response in Opposition (Doc. 68).

The government urges the Court to deny Bell's Motion because this Court has already given him

the benefit he seeks by varying downward at his original sentencing based in part on the disparity

between crack and powder cocaine, and because the original sentence continues to reflect a

substantial variance below his reduced guidelines range.

       I. Background

       In 2006, Bell pleaded guilty to possessing cocaine base with the intent to distribute and

possessing a firearm in furtherance of that drug trafficking crime. (Doc. 46). According to the

Presentence Report ("PSR"), Bell was responsible for 103.29 grams of cocaine base. (PSR at ¶

15). The PSR classified Bell as a career offender because he had two prior felony controlled

substance offenses at the time of the offense. Id. at ¶ 20. His career offender classification resulted

in a total offense level of 34 and a category VI criminal history. Id. at ¶¶ 23, 31. Without the career

offender classification, Bell would have faced an offense level of 29 and a category IV criminal

history. See PSR at ¶¶ 15, 22, 31. Because Bell was convicted of both a drug offense and a § 924(c)
Case 4:05-cr-00012-TCK Document 77 Filed in USDC ND/OK on 07/23/20 Page 2 of 4




violation, he faced the higher of; "(A) the sum of the range for the drug offense and the mandatory

60-month term required by § 924(c), or (B) the applicable range under USSG § 4B1.1(c)(2)(B)."

See PSR at ¶ 21. The former resulted in a higher sentencing range, so Bell faced a total guideline

range of 322 to 387 months. Id. at ¶¶ 21, 44, 45. At sentencing, this Court granted Bell a substantial

downward variance, finding that although he “technically me[t] the guidelines” for sentencing as

a Career Offender, Bell had committed the two offenses that formed his Career Offender predicates

at the ages of sixteen and eighteen. (Statement of Reasons, Attachment A). Moreover, the Court

noted that Bell’s career offender predicate convictions did not appear to involve violence,

weapons, or anything more than a small amount of drugs, and Bell did not receive a prison sentence

for either offense. Id. “Another factor the Court [] considered [wa]s the huge disparity, between

offenses involving crack cocaine and powder cocaine because of the mandatory statutory

sentencing requirements and the advisory guideline ranges.” Id. This Court noted that had Bell’s

federal offense involved powder cocaine, his guidelines range would have been dramatically

lower, and that “the Sentencing Commission has studied the issue and has urged Congress to

reduce what the Commission believes is a sentencing disparity.” For these reasons, and applying

the §3553(a) factors, the Court varied downward to a range of 121 to 151 months on the drug

count. Id. The Court imposed a total sentence of 200 months, comprised of a 140-month term on

the drug count and a mandatory consecutive 60-month term for the § 924(c) conviction. (Doc. 46).

The Court also imposed concurrent 60-month terms of supervised release on each of the two

counts.

          In 2015, Bell sought a sentence reduction under 18 U.S.C. § 3582 based upon USSG

Amendment 782. (Doc. 57). This Court denied the 3582 motion, because Amendment 782 did not

reduce his career offender guideline range on Count One, and the § 924(c) charge in Count Two
Case 4:05-cr-00012-TCK Document 77 Filed in USDC ND/OK on 07/23/20 Page 3 of 4




was not eligible for a reduction under Amendment 782. (Doc. 58). Thus, Bell continued to serve

the 200-month sentence imposed in 2006.

        On December 21, 2018, the First Step Act of 2018 took effect, adopting a variety of

criminal justice reforms, including a provision making the Fair Sentencing Act of 2010 retroactive.

First Step Act of 2018 § 404, Pub. L. 115-391, 132 Stat. 5194 (2018). The Fair Sentencing Act

was intended to “reduce the 100-to-1 sentencing disparity between crack and powder cocaine in

Federal Law.” Pub. L. No. 111-220, 1224 Stat. 2372 (2010); see 155 Cong. Rec. S10490-93; 156

Cong. Rec. H6916- 01. On April 15, 2019, Bell filed a motion seeking a sentence reduction under

the First Step Act of 2018. (Doc. 64). Bell acknowledged that even after application of the First

Step Act, he faced an aggregate sentencing range of 262-327 months of imprisonment, well in

excess of the 200-month sentence he received from this Court. Id. at 11. He nonetheless asked this

Court to vary below the revised Guidelines minimum and reduce his term of supervised release to

four, rather than five, years. Id. at 12-14.

        After the government responded, opposing Bell’s motion, the Bureau of Prisons released

Bell on July 19, 2019, mooting his request for a sentence reduction. (See Exhibit 1) Therefore, to

the extent that Bell has already received the relief he sought in his motion, this Court denies his

request for sentence reduction as moot. However, in his motion, Bell also requests that the Court

reduce his supervised release terms to the statutory minimum of four years on each count. (Doc.

64 at 14). This request was not mooted by Bell’s release. See, United States v. Zamora, 791 F.

App’x 693, (10th Cir. Oct. 15, 2019) (sentencing appeal mooted where defendant did not challenge

his supervised release term before the district court). This Court originally sentenced Bell to the

minimum five-year term of supervised release available at the time of his sentencing. (PSR at ¶47).

Although the First Step Act reduced the minimum term of supervised release to four years, Bell
Case 4:05-cr-00012-TCK Document 77 Filed in USDC ND/OK on 07/23/20 Page 4 of 4




acknowledges that his five-year terms remain valid within the applicable statutory maximum.

(Doc. 64 at 14). This Court denies Bell’s motion, and leaves his concurrent five-year terms in

place, allowing the United States Probation Office to continue assisting Bell in his transition from

prison to the community.

III. Conclusion

       For the reasons set forth above, this Court dismisses Bell’s motion as moot in part, and

denied in part.

       IT IS SO ORDERED this 23rd day of July, 2020.
